UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2234


ERIC ALAN SANDERS,

                    Plaintiff - Appellant,

             v.

WAL-MART STORES EAST, L.P.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
J. Michelle Childs, District Judge. (1:14-cv-03509-JMC)


Submitted: April 25, 2017                                         Decided: April 27, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Alan Sanders, Appellant Pro Se. Cheryl L. Behymer, Nicole P. Cantey, FISHER &
PHILLIPS, LLP, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric Alan Sanders appeals the district court’s order partially accepting the

recommendation of the magistrate judge and denying relief on Sanders’ employment

discrimination claims.    We have reviewed the record and find no reversible error.

Accordingly, we deny Sanders’ pending motions and affirm for the reasons stated by the

district court. Sanders v. Wal-Mart Stores East, L.P., No. 1:14-cv-03509-JMC (D.S.C.

Mar. 24, 2016). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                          AFFIRMED




                                          2